                                          Case 3:17-cv-07357-RS Document 164 Filed 01/22/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         MICHAEL ZELENY,
                                  10                                                        Case No. CV 17-7357 RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER GRANTING MOTION
                                  12                                                        TO AMEND
Northern District of California
 United States District Court




                                         GAVIN NEWSOM, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          Plaintiff Michael Zeleny seeks to amend his Second Amended Complaint (“SAC”). Zeleny

                                  17   alleges his Fourteenth Amendment challenge to the California ban on “open carry” of firearms

                                  18   encompasses a challenge on vagueness grounds but would like to include such a challenge

                                  19   explicitly. For the reasons set forth below, the motion is granted.

                                  20                                          II. BACKGROUND

                                  21          Zeleny alleges California’s open carry ban under California Penal Code §§ 26350 and

                                  22   26400 is unconstitutionally vague. Specifically, Zeleny points to an exception to the open carry

                                  23   ban, which allows “authorized participants” in a film and television production or entertainment

                                  24   events to carry firearms under California Penal Code §§ 26375 and 26405(r). Zeleny challenges

                                  25   these statutes under the First and Fourteenth Amendments.

                                  26          In an attempt to define “authorized participants,” Zeleny sought Defendants’ guidance

                                  27   informally and in the form of interrogatories. Perceiving Defendants’ response to his discovery

                                  28   requests delayed and substantively lacking, Zeleny made a motion to compel Defendants’
                                             Case 3:17-cv-07357-RS Document 164 Filed 01/22/21 Page 2 of 3




                                   1   response. A Magistrate Judge considered Zeleny’s motion and determined Defendants’ answers

                                   2   did not clearly respond to the questions presented. Defendants filed a motion challenging the

                                   3   Magistrate Judge’s ruling, which was denied. Zeleny then communicated to Defendants his

                                   4   intention to advance a claim for vagueness and sought approval from them to affirm an

                                   5   amendment as unnecessary. Defendants declined.

                                   6                                        III. LEGAL STANDARD

                                   7            Under Rule 15(a)(2), a party may amend its pleadings with the opposing party’s written

                                   8   consent or by leave of the court. See Fed. R. Civ. P. 15(a)(2). “The court should freely give leave

                                   9   when justice so requires.” Id. This policy is applied with “extreme liberality.” Eminence Capital,

                                  10   LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal citation omitted).

                                  11   Four factors are considered when determining whether to permit an amendment: “(1) bad faith on

                                  12   the part of the plaintiffs; (2) undue delay; (3) prejudice to the opposing party; and (4) futility of the
Northern District of California
 United States District Court




                                  13   proposed amendment.” Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th

                                  14   Cir. 1999). “Absent prejudice, or a strong showing of any of the remaining [] factors, there exists

                                  15   a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence, 316 F.3d at 1052

                                  16   (emphasis in original).

                                  17                                            IV. DISCUSSION

                                  18            An amendment is necessary to include the vagueness claim. While the SAC does include a

                                  19   Fourteenth Amendment claim, the claim does not encompass any vagueness issues. Still, whether

                                  20   the motion should be granted rests on the four Eminence factors.1

                                  21            Defendants conflate the bad faith and undue delay factors, but the analysis appears to rely

                                  22   mainly on undue delay. Defendants alleges Zeleny had ample opportunity to amend the claim

                                  23   sooner because he was aware of a potential vagueness claim; he lodged one against the City of

                                  24   Menlo Park. Yet it was not wholly evident the statute was unclear until Defendants’ responses

                                  25   revealed how uncertain the statute was. He did not, therefore, unduly delay bringing this

                                  26   amendment. Furthermore, the amendment is not prejudicial to Defendants. This amendment does

                                  27   1
                                           Defendants do not address whether the amendment would be futile.
                                  28                                                                         ORDER GRANTING MOTION TO AMEND
                                                                                                                    CASE NO. CV 17-7357 RS
                                                                                          2
                                          Case 3:17-cv-07357-RS Document 164 Filed 01/22/21 Page 3 of 3




                                   1   not necessitate additional fact finding. Even if it did, Defendants do not clarify what other facts

                                   2   might be necessary. There is also only minimal additional legal research to do. Zeleny already

                                   3   pressed Defendants for clarification, both formally an informally, in an attempt to understand the

                                   4   contours of the law. Though Defendants’ responses were limited and unclear, the interrogatories

                                   5   provided sufficient notice that Zeleny had doubts regarding the vagueness of the law.

                                   6                                           V. CONCLUSION

                                   7          For the reasons set forth above, the motion is granted.

                                   8

                                   9   IT IS SO ORDERED.

                                  10

                                  11   Dated: January 22, 2021

                                  12                                                    ______________________________________
                                                                                        ____________________________  ______________
Northern District of California
 United States District Court




                                                                                        RICHARD SEEBORG
                                  13                                                    United
                                                                                        U it d States
                                                                                               St t DiDistrict
                                                                                                         t i t JJudge
                                                                                                                  d
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                        ORDER GRANTING MOTION TO AMEND
                                                                                                                   CASE NO. CV 17-7357 RS
                                                                                         3
